This appeal was dismissed at the last term of this court because of defective recognizance. A new recognizance has been filed and the appeal will be reinstated and the case considered upon its merits.
Appellant was charged by information with vagrancy attributed in the pleading to three causes: first, that he was a male person who habitually associated with prostitutes; second, that he habitually loitered in and around a house of prostitution, and, third, that he was a person who was able to work, who had no property to support himself, who did not work, and who had no known and visible means of a fair, honest and reputable livlihood. The court's charge was verbal and no exceptions being shown in the record, is supposed to have been acceptable, and the verdict being general must be upheld if the evidence sufficiently supports any of the three grounds of vagrancy alleged, unless there be reversible error otherwise appearing.
Bills of exception Nos. 1, 6 and 10, evidence complaint of admission of proof that prior to his arrest in this case appellant had been arrested for, and pleaded guilty to, vagrancy. We know of no legal reason for the admission of such testimony. It tended only, to prove that the accused had theretofore committed and been convicted for another offense than the one on trial. Such proof in this *Page 336 
case falls within none of the rules allowing the introduction of testimony of other offenses. If provable at all such plea or conviction was of record and the record evidence should have been presented. Hardeman v. State, 94 Tex.Crim. Rep., 252 S.W. Rep. 503.
The testimony of the sheriff that he went to the house where he arrested appellant because the neighbors complaind to him of the character of the house, was also inadmissible for any purpose. The statements of the neighbors or the substance of same, could be but hearsay and there was no issue involved calling for its admission.
The general reputation of the house as being a house of prostitution and that of its inmates as being common prostitutes, was admissible under the character of charge laid against appellant. Taylor v. State, 94 Tex.Crim. Rep., 250 S.W. Rep. 175. See also authorities cited under Art. 500 Vernon's P. C.
The opinion of a witness that if one had pleaded guilty to vagrancy, he would think her a prostitute, should not have been admitted. Such opinion was competent evidence upon no issue involved and was admissible for no legal reason so far as we can see.
For the errors above mentioned, the judgment of the trial court will be reversed and the cause remanded.
Reversed and remanded.